Allowable Subject Matter
1.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
              A thorough review of the prior art (Canis US20190303480A1, Canis US20190303449A1, Francois US20150032486A1, Tapia US20160021188A1 ) fails to disclose or render obvious, “the distributed database system comprising an original data source storing an amount of original data and a plurality of clients that include a first client and a second client, the first client and the second client storing cached data which corresponds to at least a part of the amount of original data, the first client and the second client hosting a probabilistic model yielding validity values associating with the cached data indicating a probability that the cached data stored at the client coincides with the corresponding original data, the method comprising: at the first client: randomly selecting queries from among a plurality of queries handled by the distributed database system; evaluating the validity value of the second piece of the cached data stored at the first client; if the validity value is below a given threshold, retrieving a second piece of the original data matching the query from the at least one original data source, and updating the second piece of the cached data stored at the first client by the second piece of the original data;  and adapting the probabilistic model of the first client based on the retrieved first piece of the cached data and the retrieved first piece of the original data using a machine learning algorithm; 
and making available the adapted probabilistic model to the second client..” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449